Title: From George Washington to the United States Senate and House of Representatives, 23 December 1790
From: Washington, George
To: United States Senate and House of Representatives



United States December 23d 1790

It appearing by the Report of the Secretary of the Government North West of the Ohio, that there are certain cases respecting Grants of Land within that territory, which require the interference of the Legislature of the United States; I have directed a copy of said Report and the papers therein referred to, to be laid before you; together with a Copy of the Report of the Secretary of State upon the same subject.

Go: Washington


N.B. As the foregoing Report and papers were very voluminous, one Copy only was made out, and that delivered to the House

of Representatives with a request to the Speaker that they might be communicated to the Senate.

